In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00194-CR



         JOHNATHAN LEE WOOD, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1323123




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER
       Johnathan Lee Wood originally appealed his conviction of continuous sexual abuse of a

child under this Court’s cause number 06-14-00009-CR. This Court dismissed cause number 06-

14-00009-CR on March 21, 2014, for want of jurisdiction because Wood’s notice of appeal was

untimely. On October 23, 2018, the Texas Court of Criminal Appeals granted Wood an out-of-

time appeal. This Court has determined that the clerk’s record and the reporter’s record in our

cause number 06-14-00009-CR comprise the appellate record in this case.

       In an effort to expedite matters and to avoid duplication of effort, the clerk of this Court is

ordered to incorporate the clerk’s record and the reporter’s record from cause number 06-14-

00009-CR into cause number 06-18-00194-CR as the appellate record in this matter. See TEX. R.

APP. P. 2.

       IT IS SO ORDERED.



                                              BY THE COURT



Date: November 1, 2018




                                                 2